Citation Nr: 0917582	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2004 to 
November 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Board is aware that the Veteran also expressed 
disagreement with the rating decision with regards to the 
denial of service connection for hearing loss.  In the 
February 2008 Statement of the Case (SOC), the RO also 
addressed the issue of service connection for hearing loss.  
However, on his March 2008 Substantive Appeal, the Veteran 
indicated that he only was appealing the denial of an 
increased rating for his service-connected left wrist 
disability.  Accordingly, the issue of service connection for 
hearing loss is not before the Board on appeal.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2008).

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in December 2008.


FINDING OF FACT

The service-connected left wrist disability is not shown to 
be productive of palmar flexion limited in line with the 
forearm or dorsiflexion less than 15 degrees.  There is no 
evidence of bony malunion, significant arthritis, or 
increased pain on repetitive movement.  Appellant is left 
handed.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the left wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

The Board is aware that the noted VCAA letter concerned the 
Veteran's initial service connection claim, not the claim for 
increase.  However, the current appeal arose upon the grant 
of service connection in October 2007.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in February 2008.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the October 2007 rating decision, the RO granted service 
connection for the Veteran's left wrist disability and 
assigned a noncompensable evaluation for the left wrist 
disability under Diagnostic Code 5215, the criteria for 
evaluating limitation of motion of the wrist.  38 C.F.R. 
§ 4.71a.

In the July 2007 VA examination, the examiner recorded the 
history of the Veteran's left wrist disability.  The Veteran 
complained of intermittent flare ups of pain, mainly with 
heavy lifting or repetitive physical therapy activities.  He 
described an occasional locking of the wrist without swelling 
or giving way.  He denied any additional weakness or 
restricted range of motion during the flares.  When he had 
flares at work, he would just work through the pain and take 
analgesics.  His reported functional restrictions included 
limitation to light weightlifting only.  He did not use a 
brace for the condition nor has he been incapacitated in the 
last year for the left wrist disability.

Objectively, the left wrist appeared normal without redness, 
swelling, heat or tenderness to palpation.  There was no 
evidence of deformity on examination.  Range of motion 
revealed active extension to 65 degrees (passively, to 85 
degrees), active flexion to 60 degrees (passively to 65 
degrees), radial deviation to 20 degrees and ulnar deviation 
to 40 degrees without pain in all range of motions.  There 
was no additional weakness, fatigability, discoordination, 
additional restricted range of motion or functional 
impairment following repetitive stress testing against 
resistance.  X-rays showed no definite acute fracture or 
significant degenerative changes in the region of the carpal 
bones.  

As noted, the RO evaluated the Veteran's left wrist 
disability under DC 5215, the criteria for evaluating 
limitation of motion of the wrist.  The Veteran is left hand 
dominant; therefore, his left wrist disability is evaluated 
under the criteria for rating disabilities of the major 
extremity.  Under DC 5215, a 10 percent evaluation is 
warranted for palmar flexion limited in line with the forearm 
or dorsiflexion (extension) less than 15 degrees.    

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected left 
wrist disability is not shown to be productive of palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.  In the July 2007 VA examination report the 
Veteran had extension to 65 degrees and flexion to 60 
degrees.  Further, the Veteran's range of motion was not 
additionally limited by weakness, fatigability, 
discoordination, additional restricted range of motion or 
functional impairment following repetitive stress testing 
against resistance.  The Veteran does not warrant a higher 
evaluation because there is no competent medical evidence of 
record showing any limitation of motion that would meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
5215. See also Deluca, supra.  For these reasons, a 
compensable evaluation is not warranted.  The Veteran is not 
shown to have ankylosis of the wrist; therefore, a 
compensable rating is not warranted under any other 
diagnostic criteria contemplating the wrist.  Moreover, there 
is no evidence of no bony malunion or significant weakness of 
the extremity.

In his December 2008 Board hearing, the Veteran seemed to 
indicate that his July 2007 VA examination was inadequate.  
The reported findings in the examination report, however, are 
sufficiently detailed with recorded history, clinical 
findings, to include the Veteran's range of motion of the 
left wrist, and any additional functional impairments (or in 
this case lack thereof), and pertinent diagnoses.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the Veteran's left 
wrist disability.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  He testified that he occasionally had to 
move the wrist around during work, but had not missed work.  
When it locked up at work he usually was able to move it 
around and release it.  There were complaints of pain 
especially on extended use.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).



ORDER

An initial compensable evaluation for the service-connected 
residuals of left wrist fracture is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


